Citation Nr: 0032998	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  97-00 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955, and from February 1956 to February 1972.  He 
died in November 1995, and the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This case was previously remanded by the 
Board for additional development in February 1999.  Upon 
reviewing the record, the Board is of the opinion that 
further development is warranted.  Therefore, the disposition 
of the issues of entitlement to service connection for the 
cause of the veteran's death, and DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 will be held in abeyance 
pending further development by the RO, as requested below.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

A death certificate discloses that the veteran died at age 62 
in November 1995, with the immediate cause listed as an 
intractable hemorrhage due to a poorly differentiated 
adenocarcinoma of the esophagus.  The record indicates that 
alcohol use contributed to the veteran's death.  He was noted 
to have died at the Wilford Hall Medical Center, Lackland 
Airforce Base.

At the time of the veteran's death, service connection was in 
effect for hemorrhoids, evaluated as noncompensably 
disabling, bilateral sensorineural hearing loss, evaluated as 
noncompensably disabling, otitis media, evaluated as 
noncompensably disabling, tinnitus, evaluated as 10 percent 
disabling, and for chronic bronchitis, evaluated as 10 
percent disabling.

In December 1995, the appellant filed a claim of entitlement 
to service connection for the cause of the veteran's death, 
and DIC benefits under the provisions of 38 U.S.C.A. § 1318.  
The RO denied this claim in a January 1996 rating decision.  
In correspondence later that month, the appellant asserted 
that her husband's death was related to exposure to Agent 
Orange during service.  Consequently, the RO denied service 
connection for the cause of the veteran's death as a result 
of exposure to herbicides in February 1996.  The appellant 
filed a notice of disagreement (NOD) in February 1996, and 
submitted a substantive appeal (Form 9) in January 1997, 
perfecting her appeal.

The Board remanded the case for additional development in 
February 1999.  In particular, the Board directed the RO to 
attempt to obtain the veteran's terminal hospitalization 
records from the Wilford Hall Medical Center, and to contact 
the United States Air Force to clarify whether the veteran 
had active service in the Republic of Vietnam.

In accordance with the Board's remand, the RO requested a 
copy of the veteran's medical records from the Wilford Hall 
Medical Center in April 1999.  In a response the following 
month, the medical center reported that no outpatient 
treatment records were in the veteran's file, and the 
terminal hospitalization records were "not available at 
th[at] time."  The facility suggested that the RO resubmit 
its record request in 30 days.

In December 1999, the United States Air Force confirmed that 
there was no record of service for the veteran in the 
Republic of Vietnam.

The RO again requested a copy of the veteran's medical 
records from the Wilford Hall Medical Center in January 2000.  
In correspondence later that month, the medical center 
reiterated that there were no outpatient treatment records in 
the veteran's file, and indicated that it could not provide a 
copy of his terminal hospitalization records "due to 
circumstances beyond our control."

In response to another record request from the RO in March 
2000, the Wilford Hall Medical Center again related that it 
could not provide the veteran's terminal hospitalization 
records "due to circumstances beyond our control."

In July 2000 correspondence, the RO advised the Wilford Hall 
Medical Center that the veteran's terminal hospitalization 
records were a crucial part of the appellant's claim, and 
noted that the facility's explanation that they were 
unavailable "due to circumstances beyond our control" was 
unacceptable.  The following month, the medical center 
forwarded a copy of inpatient treatment records from 
September 1991, March to April 1994, December 1994, August 
1995, and September to October 1995.  An attached letter 
explained that the veteran's outpatient treatment records 
were retired in 1997, and his terminal hospitalization 
records were not in the file.

Consequently, the RO continued the denial of the appellant's 
claim in August 2000.

A review of the record shows that the RO has mounted very 
commendably extensive efforts to secure evidence from the 
Wilford Hall Medical Center.  While the facility eventually 
forwarded inpatient treatment records from September 1991 to 
October 1995, the veteran's terminal hospitalization records 
have not yet been produced.  The Board believes that the 
efforts of the RO satisfied the requirement of the duty to 
assist prior to the new legislation, however, the Board must 
conclude that the current record does not clearly demonstrate 
that the terminal hospitalization records do not exist or 
that further efforts to obtain those records would be futile.  
On the contrary, the claims folder shows that records were 
obtained from the facility following the RO's fourth request, 
a fact that effectively precludes the Board from entering a 
finding at this time that the records do not exist or that 
further attempts to obtain the veteran's terminal 
hospitalization records would be futile.  The fault for this 
situation rests not with the RO but with the record 
custodians.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), the Board finds that it has no 
alternative under the new legislation but to remand this 
matter so that the RO can take additional steps to obtain the 
veteran's terminal hospitalization records from the Wilford 
Hall Medical Center.  The Board notes that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).  If, after further development, the 
RO concludes that the veteran's terminal hospitalization 
records do not exist or that further efforts to obtain them 
would be futile, it must notify the claimant of the identity 
of the missing records, briefly explain the efforts taken by 
the VA to obtain such records, and describe any further 
action to be taken by the VA with respect to the claim (38 
U.S.C.A. § 5103A(b)(2)).

Finally, the current record is not sufficient to make a 
decision on the claim as there is no competent medical 
evidence to link the cause of the veteran's death to service, 
and the appellant's lay assertions of medical causation are 
not competent to establish a relationship between service and 
her husband's death.  Under the provisions of the Veterans 
Claims Assistant Act of 2000, it appears that the VA must 
obtain a medical opinion regarding the degree of medical 
probability that the cause of the veteran's death is related 
to service.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to her claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant may submit additional 
evidence and argument in support of her 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
appellant should be requested to identify 
all sources of treatment for the veteran 
that are not currently a part of the 
record.  After any necessary information 
and authorization are obtained from the 
appellant, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.

3.  The RO should make every effort to 
obtain a copy of the veteran's terminal 
hospitalization records from the Wilford 
Hall Medical Center, Lackland Airforce 
Base.  The attention of the Wilford Hall 
Medical Center should be invited 
respectfully to 38 U.S.C.A. § 5106 (West 
1991 & Supp. 2000).  The RO is again 
advised that the efforts to obtain these 
records should continue until they are 
obtained, unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile (38 U.S.C.A. § 
5103A(b)(3)).  If the record are not 
located as a result of any additional 
requests, it appears to the Board that 
the RO should obtain from the record 
custodians some affirmative indication 
not only that the records can not be 
located, but also that it is reasonably 
certain that such records doe not exist 
or that further efforts to obtain the 
records would be futile.  This suggested 
guidance is subject to revision in light 
of any further guidelines the RO may be 
provided by regulation or instruction by 
competent authority.  In the event the 
records ultimately are not obtained, the 
RO must notify the claimant of the 
identity of the missing records, briefly 
explain the efforts taken by VA to obtain 
such records, and describe any further 
action to be taken by VA with respect to 
the claim (38 U.S.C.A. § 5103A(b)(2)).  
All of this development must be 
documented in the claims file.

4.  Following the above development, the 
RO should arrange for a VA physician to 
review the claims folder or the pertinent 
records contained therein, including the 
November 1995 death certificate, medical 
records from the Wilford Hall Medical 
Center, a copy of this remand, and any 
records or statements that have been 
recently received from the appellant.  
The physician is requested to render an 
opinion regarding the probability that 
any disability incurred in or aggravated 
by service caused or contributed to 
death.  The report should reflect a 
review of the claims file and include a 
complete rationale for all opinions 
expressed.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the appellant.  In 
addition, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions, remedial action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for the cause of the 
veteran's death, and DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  If 
the appellant's claim remains denied, she 
and her representative should be provided 
with a Supplemental Statement of the 
Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the appellant until she is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



